REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
This application has been allowed because no prior art references teach or render obvious each of the limitations in at least independent claims 49, 66 and 70.
The closest prior art is a reference to Beyar et al. (“Beyar”; 2015/0282842). 
Regarding independent claim 49, Beyar discloses an implant (see annotated Fig. A below) comprising the claimed first and second spinal rods and a connector formed by a bent portion of the first and second spinal rods, as claimed.  However, Beyar and the prior art lack a teaching of the bent portion having a bending radius and a diameter that is smaller than the first or second diameter and tapering continuously from the first diameter to the second diameter, as claimed. Compare Fig. 3C of the present application (essentially showing the bent portion also having a continuously tapering transition from the first to the second diameter and a bending radius that is smaller than the larger diameter rod).


    PNG
    media_image1.png
    305
    478
    media_image1.png
    Greyscale

Regarding independent claim 66, and referring again to annotated Fig. A (above), Beyar discloses implanting the bone anchors, and positioning an implant comprising a first rod, a 
Regarding independent claim 70, Beyar teaches a first rod (supra, annotated Fig. A), a second rod, a bent portion connecting the first and second rods such that the first and second rods extend in opposite directions from the bent portion. However, Beyar and the prior art lack a teaching of the bent portion having a transition portion at a junction of the bent portion and one of the rods, wherein the transition portion has a varying diameter along its length that tapers into the bent portion and wherein a bending radius (BR) of the bent portion is substantially equal to a transition radius (TR) of the transition portion. This configuration is seen in Fig. 3D of the present application.
Rods having different diameters are known, as are rods having bent portions. However, the prior art does not show the particular combination of a bent portion itself having the transition portion or continuously varying diameter, as well as the particular bending radius and transition radius. As these features are specifically designed to accommodate bone anchors in close proximity and with minimal profile, they are deemed to be a critical feature of the invention. In addition, there does not appear to be any reason to arrive at the combination of 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773